OPINION — AG — ** TEACHERS' RETIREMENT SYSTEM — FEDERAL LAW — TEACHERS ** (1) THE BOARD OF TRUSTEES OF THE TEACHERS' RETIREMENT SYSTEM CAN ONLY ACCEPT MEMBER CONTRIBUTIONS FROM MEMBERS EXPLICITLY AUTHORIZED BY STATUTE TO MAKE CONTRIBUTIONS. (2) THE PROVISIONS OF 28 U.S.C.A. 631
(28 U.S.C. § 631) DO NOT REQUIRE THE TEACHERS' RETIREMENT SYSTEM TO ACCEPT MAKEUP CONTRIBUTIONS FROM MEMBERS, WHO CONTINUED IN ACTIVE TEACHING SERVICE PAST THE AGE OF SIXTY FIVE, FOR YEARS OF SERVICE IN WHICH NO MEMBER CONTRIBUTIONS WERE ORIGINALLY MADE. (3) THE PROVISIONS OF 70 O.S. 17-101 [70-17-101] ET SEQ., AS AMENDED AND AS FURTHER AMENDED BY SENATE BILL NO. 490 AUTHORIZES THE BOARD OF TRUSTEES OF THE TEACHERS' RETIREMENT SYSTEM TO ACCEPT MAKEUP CONTRIBUTIONS FROM MEMBERS FOR YEARS OF ACTIVE TEACHING SERVICE BETWEEN THE AGE OF SIXTY FIVE(65) AND THE CLOSE OF THE FISCAL YEAR IN WHICH THE MEMBERS ATTAINED AGE SEVENTY(70) IN WHICH NO ORIGINAL CONTRIBUTION WAS ORIGINALLY MADE, ONLY IF THE MEMBER HAS NOT RETIRED, IS CURRENTLY TEACHING AT THE TIME OF THE MAKEUP CONTRIBUTIONS, AND THE MAKEUP CONTRIBUTIONS ARE TENDERED PRIOR TO THE CLOSE OF THE FISCAL YEAR IN WHICH THE MEMBER ATTAINED AGE OF SEVENTY(70) YEARS. CITE: 70 O.S. 17-101 [70-17-101] 70 O.S. 17-105 [70-17-105], 70 O.S. 17-106 [70-17-106] (1), 70 O.S. 17-106 [70-17-106](7), 70 O.S. 17-105 [70-17-105](1), OPINION NO. 79-227 (SCHOOL LAW, TEACHERS RETIREMENT SYSTEM, ELIGIBILITY, LIMITATIONS) (JOHN F. COOPER)